821 F.2d 649
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo Victor SAVAGE, Plaintiff-Appellant,v.FEDERAL CORRECTIONAL INSTITUTION and R. L. Matthews, Warden,Defendants-Appellees.
No. 87-5221
United States Court of Appeals, Sixth Circuit.
June 23, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
Appellant appeals from the Proposed Findings of Fact and Recommendation of the Magistrate.


2
There is no indication in the record that the action was to be tried to the magistrate by the consent of the parties.  In fact, it was upon that ground that appellant objected to the magistrate's recommendation.  28 U.S.C. Sec. 636(c)(1) and (3) requires such consent before an appeal is properly prosecuted to this court.  Without the requisite consent, an order entered by a magistrate is nonappealable.  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984).


3
Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.